DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carraher et al (US 2010/0332515 A1).
As to claims 1, 5, and 9, Carraher teaches a method for three-dimensional searching to precisely target retrieval within diverse types of content, the method comprising: retrieving, by a computing device, web content in response to a received request from a client device (Carraher discloses providing web content in response to search requests in [0029] and [0030]); identifying, by the computing device, a destination page, an address within the page, and an offset distance from a starting point at the address to a correlated responsive portion of the web content to the received request (Carraher discloses identifying ML (markup language) documents and creating/identifying page anchors along with a direction indicator and a distance offset. The searching/indexing server may configure a location-specific page anchor to the item of rendered web content by appending a distance offset from a top of the ML document (starting point) to the item reference within the ML document (address) to the URL. See [0030] and [0031]); and providing, by the computing device, the responsive web content with the identified destination page, the address, and the offset distance to the requesting client device (Carraher discloses making a copy of the ML document, containing page anchors. The searching/indexing server 110 may then configure a hypertext link as a URL to the stored copy of the ML document with the inserted location-specific page anchor appended, and the hypertext link for use in association with future searches. See [0031] and [0032]).  
As to claims 2, 6, and 10, Carraher further teaches determining, by the computing device, one of a plurality of content types for the responsive web content (Carraher describes the ML document may include HTML, XML, and SGML.  Also other documents such as scanned documents, image-based documents, or other documents may be returned in response to a search. All of which are different types of content.  See [0015] and [0016]).  
As to claims 4, 8, and 12, Carraher further teaches wherein the determined one of the plurality of types of content comprises text content, the identified destination page comprises a uniform resource locator (URL) destination page, the address comprises a text container address within the page, and the offset distance comprises an offset distance in characters from the starting point at the text container address (Carraher discloses identifying ML (markup language) documents and creating/identifying page anchors along with a direction indicator and a distance offset. The searching/indexing server may configure a location-specific page anchor to the item of rendered web content by appending a distance offset from a top of the ML document (starting point) to the item reference within the ML document (address) to the URL. See [0030] and [0031]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carraher et al (US 2010/0332515 A1) in view of Park et al (US 2015/0127626 A1).
As to claims 3, 7, and 11, Carraher further teaches wherein the determined one of the plurality of types of content comprises (Carraher discloses identifying ML (markup language) documents and creating/identifying page anchors along with a direction indicator and a distance offset. The searching/indexing server may configure a location-specific page anchor to the item of rendered web content by appending a distance offset from a top of the ML document (starting point) to the item reference within the ML document (address) to the URL. See [0030] and [0031]).  
Carraher fails to explicitly recite the content is video or audio content and the offset distance comprises an offset distance in minutes and seconds from the starting point at the video or audio clip address.
However, Park teaches a video search system which three-dimensionally arranges a video into a plurality layers based on time in [0016].  Park also discloses tracking an object in an original video over a period of time in order to determine an action associated with a video as to make the video more locatable for a search (see [0057] and [0058] – The offset distance is the elapsed time from the original video object to the summarized video object time.). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Carraher to incorporate the video search with video summarization as taught by Park for the purpose of providing a user with a convenient function of recognizing the details of the video (see Park [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JARED M BIBBEE/Primary Examiner, Art Unit 2161